DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Election/Restrictions
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Note.  Applicant elected Species II-Figure 2 on January 11, 2021 and hence claims 1, 10, and 20 are now withdrawn from further consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (WO 2016/148769) in view of Angelov et al. (U.S. 2017/0154804).
First Art Rejection
	Referring to Figure 1 and paragraphs [0050]-[0070], Collins et al. disclose a substrate processing apparatus, comprising:  a chamber body 100 defining a volume (par.[0050]); a ceiling 106 coupled to the chamber body (par.[0050]); an electrode 108 coupled to the ceiling (par.[0052]); a pedestal 110 disposed in the volume and having a surface facing a surface of the electrode (par.[0051]);
	 Collins et al. fail to teach a support shaft coupled to the pedestal between a first shaft and a second shaft, wherein: the support shaft is coupled to pedestal at a central point of the pedestal, and the first shaft, and second shaft are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation to a surface of the electrode and a non-perpendicular angle relative to the support shaft, by extending the first or second shaft in a direction perpendicular to the ceiling.
	Note. Referring to Figure 1 and paragraph [51], Collins et al. teach a support shaft integrated with the pedestal 110 for support.  Similarly, referring to Figure 4A and paragraphs [0045]-[0051], Angelov et al. teach an alternate and equivalent pedestal arrangement wherein a support shaft 406 is coupled to pedestal 115 for support.  Referring to Figure 4A, the support shaft 406 is coupled to the pedestal 115 at a central point of the pedestal.  It would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the integrated pedestal and support shaft of Collins et al. with the coupled pedestal and support shaft of Angelov et al., as an art-recognized equivalent means for providing a support shaft to a pedestal for support.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  The resulting apparatus would have a support shaft coupled to the pedestal, wherein: the support shaft is coupled to pedestal at a central point of the pedestal.
	Referring to Figure 4A and paragraphs [0045]-[0051], Angelov et al. teach an apparatus wherein a first shaft 402a and a second shaft 402b are coupled to the pedestal 115 and configured to orient a surface of the pedestal in a non-parallel orientation relative to a surface of the plasma source and a non-perpendicular angle relative to the support shaft, by extending the first or second shaft in a direction perpendicular to the ceiling in order to provide uniform processing and thus improve the in-plane uniformity of the substrate (par.[0086]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pedestal of Collins et al. with a first shaft and second shaft that are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation relative to a surface of the electrode and a non-perpendicular angle relative to the support shaft by extending the first or second shaft in a direction perpendicular to the ceiling as taught by Angelov et al. in order to provide uniform processing and thus improve the in-plane uniformity of the substrate.  
	The resulting apparatus of Collins et al. in view of Angelov et al. would yield a support shaft coupled to the pedestal between a first shaft and a second shaft, wherein: the support shaft is coupled to pedestal at a central point of the pedestal, and the first shaft, and second shaft are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation relative to a surface of the electrode and a non-perpendicular angle relative to the support shaft by extending the first or second shaft in a direction perpendicular to the ceiling.
  With respect to claim 12, the apparatus of Collins et al. in view of Angelov et al. further includes wherein the support shaft 406 has a tapered surface 408 at the pedestal 115 (Angelov et al.-Fig. 4A, par.[0047]).
	With respect to claim 16, the apparatus of Collins et al. further includes wherein the electrode 108 is electrostatically chucked 152 to the ceiling 106 (par.[0054]).
	With respect to claim 17, the apparatus of Collins et al. further includes wherein the pedestal 110 further comprises an electrostatic chuck 302, 304 (par.[0051]).
	With respect to claim 18, the apparatus of Collins et al. further includes wherein one or more fluid channels 308 are disposed in a base layer coupled to the electrostatic chuck (par.[0051]).
	With respect to claim 19, the apparatus of Collins et al. further comprising:  a first gas injector 130 fluidly coupled to the volume through the chamber body adjacent the electrode; and a second gas injector 134 fluidly coupled to the volume through the chamber body adjacent the pedestal (par.[0055]).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (WO 2016/148769) in view of Angelov et al. (U.S. 2017/0154804) as applied to claims 11-12 and 16-19 above, and further in view of Hayashi (U.S. 20040244694).
	Collins et al. in view of Angelov et al. teach  a lift servo 112 coupled to the support shaft and pedestal 110 (Collins et al.-Fig. 1); and a plurality of actuators 404a, 404b coupled to the first shaft 402A and the second shaft 402B (Angelov et al.-Fig. 4A).
	Collins et al. in view of Angelov et al. is silent on a plurality of joints coupled between the first and second shafts and the pedestal.
	Referring to Figure 1 and paragraph [0041], Hayashi teach that is conventionally known in the art for a plurality of joints 36A-36C to be coupled between the first and second shafts and the pedestal as a connecting means.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Collins et al. in view of Angelov et al. to include a plurality of joints coupled between the first and second shafts and the pedestal as taught by Hayashi since it is a conventionally known means for connecting components.
	With respect to claim 14, the apparatus of Collins et al. in view of Angelov et al. and Hayashi further includes wherein the actuators 40A-40C are electrical actuators, pneumatic, mechanical actuators, or hydraulic actuators (404a-404b-Angelov et al.-par.[0046], 40A-40C-Hayashi-par.[0042]).
	With respect to claim 15, the apparatus of Collins et al. in view of Hayashi further includes wherein the plurality of joints 36A-36C are ball and socket joints, pivot joints, hinge joints, saddle joints, or universal joints (Hayashi-Fig. 3 and par.[0041]).
Second Art Rejection
Claims 11-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelov et al. (U.S. 2017/0154804) in view of Collins et al. (WO 2016/148769).
	Referring to Figure 4A and paragraphs [0045]-[0051], Angelov et al. disclose a substrate processing apparatus, comprising:  a chamber body defining a volume (par.[0045], Fig. 4A); a ceiling coupled to the chamber body (Fig. 4A); a plasma source (i.e. TCP coil) coupled to the ceiling (par.[0032]); a pedestal 115 disposed in the volume and having a surface facing a surface of the plasma source (Fig. 4A); a support shaft 406 coupled to the pedestal between a first shaft 402a and a second shaft 402b, wherein: the support shaft is coupled to pedestal at a central point of the pedestal, and the first shaft, and second shaft are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation to a surface of the electrode and a non-perpendicular angle relative to the support shaft, by extending the first or second shaft in a direction perpendicular to the ceiling (Fig. 4A).
	Angelov et al. is silent on a plasma source being an electrode.
	Referring to Figure 1 and paragraph [0090], Collins et al. teach that it is conventionally known in the plasma art for the plasma source to be either an electrode or a coil.  Hence, an electrode is an alternate and equivalent means to generate plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute coil of Angelov et al. with the electrode of Collins et al., as an art-recognized equivalent means for generating plasma.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
	The resulting apparatus of Angelov et al. in view of Collins et al. would yield an electrode coupled to the ceiling. 
  With respect to claim 12, the apparatus of Angelov et al. in view of Collins et al. further includes wherein the support shaft 406 has a tapered surface 408 at the pedestal 115 (Angelov et al.-Fig. 4A, par.[0047]).
	With respect to claim 16, the apparatus of Angelov et al. in view of Collins et al. further includes wherein the electrode 108 is electrostatically chucked 152 to the ceiling 106 (Collins et al.-par.[0054]).
	With respect to claim 17, the apparatus of Angelov et al. in view of Collins et al. further includes wherein the pedestal 110 further comprises an electrostatic chuck 302, 304 (Collins et al.-par.[0051]).
	With respect to claim 18, the apparatus of Angelov et al. in view of Collins et al. further includes wherein one or more fluid channels 308 are disposed in a base layer coupled to the electrostatic chuck (Collins et al.-par.[0051]).
	With respect to claim 19, the apparatus of Angelov et al. in view of Collins et al. further comprising:  a first gas injector 130 fluidly coupled to the volume through the chamber body adjacent the electrode; and a second gas injector 134 fluidly coupled to the volume through the chamber body adjacent the pedestal (Collins et al.-par.[0055]).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelov et al. (U.S. 2017/0154804) in view of Collins et al. (WO 2016/148769) as applied to claims 11-12 and 16-19 above, and further in view of Hayashi (U.S. 20040244694).
	Angelov et al. in view of Collins et al. teach  a lift servo 112 coupled to the support shaft and pedestal 110 (Collins et al.-Fig. 1); and a plurality of actuators 404a, 404b coupled to the first shaft 402A and the second shaft 402B (Angelov et al.-Fig. 4A).
	Angelov et al. in view of Collins et al. is silent on a plurality of joints coupled between the first and second shafts and the pedestal.
	Referring to Figure 1 and paragraph [0041], Hayashi teach that is conventionally known in the art for a plurality of joints 36A-36C to be coupled between the first and second shafts and the pedestal as a connecting means.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Angelov et al. in view of Collins et al. to include a plurality of joints coupled between the first and second shafts and the pedestal as taught by Hayashi since it is a conventionally known means for connecting components.
	With respect to claim 14, the apparatus of Angelov et al. in view of Collins et al. and Hayashi further includes wherein the actuators 40A-40C are electrical actuators, pneumatic, mechanical actuators, or hydraulic actuators (404a-404b-Angelov et al.-par.[0046], 40A-40C-Hayashi-par.[0042]).
	With respect to claim 15, the apparatus of Angelov et al. in view of Collins et al. further includes wherein the plurality of joints 36A-36C are ball and socket joints, pivot joints, hinge joints, saddle joints, or universal joints (Hayashi-Fig. 3 and par.[0041]).

Response to Arguments
	Applicant’s arguments have been considered but are moot since new reference Angelov et al. teach the first shaft, and the second shaft are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation relative to a surface of the electrode and a non-perpendicular angle relative to the support shaft, by extending the first or second shaft in a direction perpendicular to the ceiling.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshihara et al.’542 and Berry, III et al.’294 teach tilting the substrate in a non-parallel orientation.  Buonodono’017 teach orienting a surface of the pedestal in a non-perpendicular angle relative to the support shaft.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716   

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716